
	
		IV
		111th CONGRESS
		1st Session
		H. RES. 68
		IN THE HOUSE OF REPRESENTATIVES
		
			January 15, 2009
			Mr. Abercrombie (for
			 himself, Mr. Matheson,
			 Mr. Simpson, and
			 Mr. Westmoreland) submitted the
			 following resolution; which was referred to the
			 Committee on the
			 Judiciary, and in addition to the Committee on
			 Education and Labor, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		RESOLUTION
		Supports the establishment of an NCAA
		  Division I Football Bowl Subdivision Championship playoff system in the
		  interest of fairness and to bring parity to all NCAA teams.
	
	
		Whereas the National Collegiate Athletic Association
			 (NCAA) has examined establishing a Division I A National Championship Football
			 playoff system;
		Whereas in 1976, a proposal to establish an NCAA Division
			 I A football championship was introduced to the NCAA Division I membership on
			 the recommendation of a special committee that had studied the feasibility of a
			 playoff;
		Whereas in 1994, a blue-ribbon panel was formed to gather
			 information regarding the viability of establishing an NCAA Division I A
			 football championship;
		Whereas in 1998 the Bowl Championship Series (BCS) was
			 established through an agreement between the Fiesta, Orange, Rose, and Sugar
			 Bowls and the University of Notre Dame along with the Atlantic Coast, Big East,
			 Big Ten, Big 12, Pacific 10 and Southeastern Athletic Conferences;
		Whereas the Presidential Coalition for Athletics Reform
			 was established in 2003 by the presidents of 46 nonautomatic qualifying schools
			 in an aggressive effort to alter the system that governed postseason play in
			 college football;
		Whereas on September 4, 2003, the House Judiciary
			 Committee held the oversight hearing, Competition in College Athletic
			 Conferences and Antitrust Aspects of the Bowl Championship
			 Series;
		Whereas on October 29, 2003, the Senate Judiciary
			 Committee held an oversight hearing, BCS or Bust: Competitive and
			 Economic Effects of the Bowl Championship Series On and Off the
			 Field;
		Whereas the BCS adopted regulations to include more teams
			 following the mobilization of the Presidential Coalition for Athletics Reform
			 and the congressional committee hearings;
		Whereas on December 7, 2005, the House Energy and Commerce
			 Committee held an oversight hearing, Determining a Champion on the
			 Field: A Comprehensive Review of the BCS and Postseason College
			 Football;
		Whereas on February 1, 2008, the Georgia House of
			 Representatives adopted, by a vote of 151 to 9, H. Res. 1034, recognizing the
			 BCS system as dysfunctional and urging the NCAA to implement a
			 playoff system to determine a national champion in the sport of college
			 foot;
		Whereas all the regular season champions of the automatic
			 BCS qualified conferences, the Atlantic Coast, Big East, Big Ten, Big 12,
			 Pacific-10, and Southeastern Conferences, are ensured a berth in a BCS bowl
			 game each year;
		Whereas no more than 1 team from the nonautomatic
			 qualified conferences, Conference USA, the Mid-American, Mountain West, Sun
			 Belt, and Western Athletic Conferences, shall earn a BCS bowl game berth in any
			 year;
		Whereas the automatic BCS-qualified conferences received
			 an average of $31,400,000 in postseason revenue for the 2007 to 2008
			 postseason, and the nonautomatic qualified conferences received an average of
			 $5,900,000;
		Whereas the postseason revenue earned provides an
			 advantage to the automatic BCS qualified conferences in recruiting, retention,
			 facility maintenance, and other athletic programs, as well as alumni
			 relations;
		Whereas the BCS system makes it highly unlikely that a
			 nonautomatic BCS qualifying conference team will ever compete for the BCS
			 National Championship and rarely able to play in a BCS bowl game;
		Whereas legal scholars have debated whether or not the BCS
			 constitutes an unreasonable restraint of trade, in violation of section 1 of
			 the Sherman Antitrust Act under the Rule of Reason test, where the
			 procompetitive benefits are weighed against the anticompetitive effects;
		Whereas the Rule of Reason test also requires there be a
			 feasible less restrictive alternative that alleviates some of the
			 anticompetitive effects;
		Whereas the declaration of the winner of the BCS
			 Championship Game as National Champion has annually instigated heated debate
			 about whether the victor is actually the best team in the NCAA;
		Whereas various solutions to fairly determine a champion
			 have been proposed and should be investigated;
		Whereas including more teams and players in deciding the
			 national champion leads to more competition and fairness for the student
			 athletes and fans;
		Whereas the NCAA administers 88 team championships in 23
			 sports for its member institutions, including postseason playoff systems for
			 the Division I Football Championship Subdivision (formerly Division I AA), as
			 well as Division II and III football; and
		Whereas the NCAA Division I Football Bowl Subdivision
			 (formerly Division I A) is currently the only major college sport without an
			 NCAA championship: Now, therefore, be it
		
	
		That the House of Representatives—
			(1)rejects the BCS system as an illegal
			 restraint of trade that violates the Sherman Anti-Trust Act;
			(2)demands the United
			 States Department of Justice Antitrust Division investigate and bring
			 appropriate action to have the BCS system declared illegal and require a
			 playoff to determine a national champion; and
			(3)supports the
			 establishment of an NCAA Division I Football Bowl Subdivision Championship
			 playoff system in the interest of fairness and to bring parity to all NCAA
			 teams.
			
